PER OURtLAM.
Although it may be that no leave is necessary, in order that either of the parties may appeal to the court of appeals as from a final order in a special proceeding, yet, to save all questions, we grant such leave and settle the questions to be certified as follows: <1) By the .leases of the property of the Albany & Susquehanna and Rensselaer & Sara-toga Railroad Companies, did that property become part of the capital and surplus of the Delaware & Hudson Company, or did that company acquire merely the interest of a lessee, namely, the right to use the demised premises upon the payment of the rentals reserved? (2) In assessing the Delaware & Hudson Company by reason of the property thus leased, is that company to be assessed upon the full value thereof, as being its owner, or only upon the value of the right to use the property upon payment of the rentals reserved, without including any right to use the franchises? (3) In case the Delaware & Hudson Company is assessable as owner of the property covered by the leases, should a deduction from any assessment upon its capital and surplus be made of the amount of the liability of the company upon the bonds of the Albany & Susquehanna Railroad Company, and also of the amount of its obligations to pay the rentals specified in the leases, or either of them?